Amended order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about January 7, 2010, which, upon a finding that respondent father neglected the subject child, released the child to the custody of her mother under the supervision of petitioner, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence, including testimony that respondent engaged in acts of domestic violence against the mother in the child’s presence (see Matter of Elijah C., 49 AD3d 340 [2008]). There is no basis for disturbing the court’s credibility determinations (see Matter of Irene O., 38 NY2d 776, 777 [1975]). Concur—Gonzalez, P.J., Tom, Catterson, Moskowitz and Richter, JJ.